DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 8/3/2022 have been considered by the Examiner.

Status of Claims
This action is in reply to the amendment filed on 3 August 2022.
Claims 21 and 22 have been added.
Claims 6 and 17 have been canceled.
Claims 1-5, 7-16, and 18-22 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 5, 7, 10, 11, 18, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 5, 7, 10, 11, 18, and 19 under 35 U.S.C. 112(b) have been withdrawn.
Applicant's arguments, see remarks at pages 13-16, filed 3 August 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 and/or 103 over Akella have been fully considered and are persuasive. The Applicant’s amendments overcome the previous art of record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Akella (US 20200406894 A1) in view of Furuyama et al. (JP 2018060456 A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Furuyama et al. (JP 2018060456 A).
Regarding claims 1, 14, and 20:
	Akella teaches:
A method comprising: obtaining, from a camera system of a vehicle, a direct indication of a speed limit for a road on which the vehicle is traveling (see at least ¶[0019], [0029], and [0046] regarding a camera and road signs or identifying speed limits from captured images.)
obtaining, from at least one additional sensor of the vehicle, contextual information for the road or nearby vehicles on the road (see at least ¶[0010], [0013], [0019], [0021]-[0023], [0026], [0031], [0040], [0042]-[0043], and [0046] regarding determining driving-environment characteristics from sensor data.)
determining, by a processor of the vehicle and based on the contextual information, at least one indirect indication of the speed limit for the road (see at least ¶[0010], [0013], [0019], [0021]-[0023], [0026], [0031], [0040], [0042]-[0043], and [0046] regarding determining a speed limit based on driving-environment characteristics, heuristic measurements, statutory limits, and vehicle dynamic limits. For example, “the statutory speed limit is determined by determining the position of the vehicle using a global positioning system”.)
determining, by the processor, whether the direct indication of the speed limit is consistent with the indirect indication of the speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different.)
and in response to determining that the direct indication of the speed limit is consistent with the indirect indication of the speed limit, controlling, by the processor, the vehicle based on the direct indication of the speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different and it is travelling at the direct speed limit as long as the indirect indication has a threshold that includes the direct speed limit.)
Akella does not explicitly teach the indirect indication of the speed limit including a road-features speed limit that is based on characteristics of the road, the characteristics of the road including at least one of road classification information, land-type information, road-type information, or lane information for the road; and verifying that the direct indication of the speed limit is smaller than or within a range of the indirect indication of the speed limit.
Furuyama teaches:
the indirect indication of the speed limit including a road-features speed limit that is based on characteristics of the road (see at least [0007]-[0008], [0019], [0024], [0029], and [0032] regarding a verification means that verifies whether the detected speed limit is correct or not based on the lane width.)
the characteristics of the road including at least one of road classification information, land-type information, road-type information, or lane information for the road (see at least [0007]-[0008], [0019], [0024], [0029], and [0032] regarding the speed limit and lane width.)
verifying that the direct indication of the speed limit is smaller than or within a range of the indirect indication of the speed limit (see at least [0008], [0019], [0022]-[0024], [0029], and [0032] regarding a verification means that verifies whether the detected speed limit is correct or not based on a speed limit range corresponding to the lane width.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella to provide verifying that the direct indication of the speed limit is smaller than or within a range of the indirect indication of the speed limit, wherein the indirect indication of the speed limit including a road-features speed limit that is based on characteristics of the road, the characteristics of the road including at least one of road classification information, land-type information, road-type information, or lane information for the road, as taught by Furuyama, to provide preventing erroneous detection of the speed limit and to increase reliability of the speed limit detection (Furuyama at [0007]).

Regarding claim 20, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 20 is rejected for the same reasons as claim 1. In addition to teaching the limitations of claim 1, Akella also teaches a computer-readable storage medium comprising instructions (see at least ¶[0078] and [0094]-[0095].)

Regarding claim 13:
	Akella teaches:
wherein the vehicle is operated by a semi-autonomous driving system or an autonomous driving system (see at least the abstract and ¶[0010]-[0011], [0015], [0017], [0019], and [0021] regarding an autonomous vehicle.)

	Claim(s) 2-3, 7-9, 11-12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Furuyama et al. (JP 2018060456 A), as applied to claims 1 and 14 above, and in further view of Lee (US. Pub. No. 20200353922 A1).
Regarding claims 2 and 15:
The combination of Akella and Furuyama does not explicitly teach the method further comprising: computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit; and controlling, by the processor, the vehicle based on the composite speed limit.
	Lee teaches:
the method further comprising: computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding a comparison of weights of a camera speed limit information and the navigation speed limit information and setting a vehicle speed on the basis of the derived vehicle speed.)
and controlling, by the processor, the vehicle based on the composite speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding setting a vehicle speed on the basis of the derived vehicle speed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama to provide computing, by the processor, a composite speed limit by applying a respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit; and controlling, by the processor, the vehicle based on the composite speed limit, as taught by Lee, to provide determining the reliability of the received or determined speed limit or speed limit information before setting a vehicle speed (Lee at [0082]).

Regarding claims 3 and 16:
	Akella teaches:
the method further comprising: determining a location of the vehicle (see at least ¶[0015], [0023], [0042], and [0046] regarding the position (i.e. location) of a vehicle using a GPS.)
obtaining, based on the location of the vehicle, regional speed-limit policies (see at least ¶[0015], [0023], [0042], and [0046] regarding determining a statutory speed limit (i.e. would could be a regional speed limit for that specific city, area, or etc.) based on the position (i.e. location) of a vehicle using a GPS and identifying a roadway on which the vehicle is travelling using a navigation database and determining a speed limit which could be encoded in map data.)
determining whether the direct indication of the speed limit is consistent with the regional speed-limit policies (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed (e.g. a speed limit based on position of the vehicle) to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different. See at least ¶[0046] regarding an example of determining a speed limit based on vehicle position and a speed limit based on a camera identifying a speed limit sign.)
and in response to determining that the direct indication of the speed limit is consistent with the regional speed-limit policies, outputting the direct indication of the speed limit as a correlated speed limit (see at least ¶[0013], [0026], [0043], and [0046]-[0048] regarding comparing the desired speed (e.g. a speed limit based on position of the vehicle) to the statutory speed limit determined by the cameras view of the road sign. For example, if the desired speed produced by the driving-environment characteristics machine learned model is greater (i.e. or equal to) than a statutory speed limit, then the speed is set to the statutory speed limit (i.e. perceived by the camera of the vehicle). Therefore, it is comparing whether the direct and indirect indication of speed limits are consistent or different and it is travelling at the direct speed limit as long as the indirect indication has a threshold that includes the direct speed limit. See at least ¶[0046] regarding an example of determining a speed limit based on vehicle position and a speed limit based on a camera identifying a speed limit sign.)
The combination of Akella and Furuyama does not explicitly teach wherein computing the composite speed limit by applying the respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit comprises computing the composite speed limit by applying the respective weight to the correlated speed limit and the at least one indirect indication of the speed limit.
	Lee teaches:
wherein computing the composite speed limit by applying the respective weight to the direct indication of the speed limit and the at least one indirect indication of the speed limit comprises computing the composite speed limit by applying the respective weight to the correlated speed limit and the at least one indirect indication of the speed limit (see at least sections ¶[0017], [0068]-[0072], [0082], [0091]-[0092], and [0097] regarding a comparison of weights of a camera speed limit information and the navigation speed limit information and setting a vehicle speed on the basis of the derived vehicle speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama to provide computing the composite speed limit by applying the respective weight to the correlated speed limit and the at least one indirect indication of the speed limit, as taught by Lee, to provide determining the reliability of the received or determined speed limit or speed limit information before setting a vehicle speed (Lee at [0082]).

Regarding claim 7:
	Akella teaches:
wherein obtaining the location of the vehicle comprises at least one of: obtaining, from a positioning system, a current location of the vehicle; or obtaining a last known location of the vehicle from a positioning system or estimating the location of the vehicle using the last known location of the vehicle (see at least ¶[0015], [0023], [0042], and [0046] regarding the position (i.e. location) of a vehicle using a GPS (i.e. positioning system).)

Regarding claim 8:
	Akella teaches:
wherein the regional speed-limit policies are stored in a memory of the vehicle (see at least ¶[0019], [0029], and [0046] regarding a database of road information either stored on the vehicle-control system or accessible remotely via wireless network connection.)

Regarding claim 9:
	Akella teaches:
wherein the regional speed-limit policies are obtained from a database located remote from the vehicle (see at least ¶[0019], [0029], and [0046] regarding a database of road information either stored on the vehicle-control system or accessible remotely via wireless network connection.)

Regarding claims 11 and 19:
The combination of Akella and Furuyama does not explicitly teach the method further comprising: determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit.
	Lee teaches:
the method further comprising: determining whether there is a lead vehicle traveling in a same lane as the vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle.)
in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors and determining target information such as relative speed and relative distance.)
and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors and controlling the amount acceleration and deceleration according to the target information and vehicle information.)
the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least ¶[0035]-[0038] and [0097] regarding performing a smart cruise control system (SCC) when there is a preceding vehicle using sensors. See at least ¶[0007] and [0035] regarding sensors.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama to provide determining whether there is a lead vehicle traveling in a same lane as the vehicle; in response to determining that there is a lead vehicle traveling in the same lane as the vehicle, obtaining range and range-rate data for the lead vehicle; and determining a lead-vehicle-based speed limit based on a speed of the lead vehicle, the lead- vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit, as taught by Lee, to provide determining the danger for a vehicle on the basis of vehicle information (e.g., a vehicle speed) as well as the target information to control the amount of deceleration or acceleration for a vehicle to improve safety (Lee at [0036]).

Regarding claim 12:
	Akella teaches:
the method further comprising: obtaining a previous composite speed limit for the road (see at least ¶[0123] and claim 11 regarding comparing a target speed to a previous target speed)
determining, based on the previous composite speed limit, an expected speed-limit range for the composite speed limit (see at least ¶[0123] and claim 11 regarding a target speed being within a threshold amount of a previous target speed.)
determining whether the composite speed limit is within the expected speed-limit range see at least ¶[0123] and claim 11 regarding a target speed being within a threshold amount of a previous target speed.)
and in response to determining that the composite speed limit is within the expected speed-limit range, controlling the vehicle based on the composite speed limit (see at least ¶[0123] and claim 11 regarding a target speed being within a threshold amount of a previous target speed and controlling the vehicle based at least in part on a previous target speed.)

	Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Furuyama et al. (JP 2018060456 A) in further view of Lee (US. Pub. No. 20200353922 A1), as applied to claim 3 and 16 above, and in further view of Silver et al. (US. Pub. No. 20190205674 A1).
Regarding claims 4 and 21:
	Akella teaches:
the method further comprising: in response to determining that the direct indication of the speed limit is not consistent with the regional speed-limit policies (see at least ¶[0026], [0043], and [0046] regarding the statutory speed limit may be a threshold over which the vehicle is not allowed to proceed. For example, if the desired speed produced (i.e. which could be from a GPS location and navigation database which denotes a speed limit for an area or region) is not greater than the statutory speed, the vehicle may be capped by such a limit (i.e. in this case the direct and indirect speed limit indication are not consistent).
The combination of Akella, Furuyama, and Lee does not explicitly teach determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit.
	Silver teaches:
determining whether the vehicle is in a temporary speed limit zone (see abstract and at least ¶[0051] and [0056]-[0059] regarding determining a temporary speed limit change location.)
and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit (see abstract and ¶[0003], [0007], [0011], [0024]-[0025], and [0033] regarding controlling the autonomous vehicle based on the determined effect zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama as modified by Lee to provide determining whether the vehicle is in a temporary speed limit zone; and in response to determining that the vehicle is in the temporary speed limit zone, outputting the direct indication of the speed limit as the correlated speed limit, as taught by Silver, to provide determining how a vehicle should respond according to an effect zone (i.e. temporary speed limit zone) and traffic in terms of braking and accelerating (Silver at [0025]).

	Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Furuyama et al. (JP 2018060456 A) in further view of Lee (US. Pub. No. 20200353922 A1) in further view of Silver et al. (US. Pub. No. 20190205674 A1), as applied to claim 4 above, and in further view of Fields et al. (US. Patent No. 10336321 B1).
Regarding claim 5 and 22:
The combination of Akella, Furuyama, and Lee does not explicitly teach the method further comprising: in response to determining that the vehicle is not in a temporary speed limit zone, disengaging an autonomous driving system or semi-autonomous driving system of the vehicle.
	Silver teaches:
the method further comprising: in response to determining that the vehicle is not in a temporary speed limit zone (see at least [0022]-[0023], [002claim ], [0039], [0048], and [0052] regarding determining a permanent speed limit (i.e., not temporary).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama as modified by Lee to provide determining that the vehicle is not in a temporary speed limit zone, as taught by Silver, to provide determining how a vehicle should properly react to different speed limit areas (Silver at [0026]).
The combination of Akella, Furuyama, Lee, and Silver does not explicitly teach disengaging an autonomous driving system or semi-autonomous driving system of the vehicle.
Fields teaches:
disengaging an autonomous driving system or semi-autonomous driving system of the vehicle (see at least Col. 33, lines 26-55, regarding disengaging the autonomous or semi-autonomous functionality or technology.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama as modified by Lee as modified by Silver to provide disengaging an autonomous driving system or semi-autonomous driving system of the vehicle, as taught by Fields, upon a determination that it is unsafe to operate in an autonomous or semi-autonomous mode in the current environment (Fields at Col. 33, lines 47-55).

	Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US. Pub. No. 20200406894 A1) in view of Furuyama et al. (JP 2018060456 A) in further view of Lee (US. Pub. No. 20200353922 A1), as applied to claims 2 and 15 above, and in further view of Wang (CN 111640312 A).
Regarding claims 10 and 18:
The combination of Akella, Furuyama, and Lee does not explicitly teach the method further comprising: determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit.
	Wang teaches:
the method further comprising: determining whether there is another vehicle traveling in an adjacent lane (see abstract and see at least pages 2-6 regarding an adjacent lane vehicle.)
in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit (see at least page 2 which states the automatic driving vehicle will consider map lane speed limit (i.e. speed limits of the lanes).)
and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle (see at least pages 5-7 regarding determining the adjacent land driving speed for the current vehicle speed limit.)
the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit (see at least pages 4-5 and 7 regarding a sensor collecting environment information in the current driving environment which could be a sensor other that a camera (i.e. indirect indication).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining a target vehicle speed of Akella as modified by Furuyama as modified by Lee to provide determining whether there is another vehicle traveling in an adjacent lane; in response to determining that the other vehicle is traveling in an adjacent lane, determining whether the other vehicle is not subject to a different speed limit; and in response to determining that the other vehicle is not subject to the different speed limit, determining an adjacent-vehicle-based speed limit based on a speed of the other vehicle, the adjacent-vehicle-based speed limit comprising an indirect indication of the speed limit of the at least one indirect indication of the speed limit, as taught by Wang, to provide reducing the safety risk of an adjacent lane vehicle and the current vehicle based on the position information and speed information (Wang at page 4, paragraph 7).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zinner et al. (US 20190279007 A1) is pertinent because it relates to image analysis to determine the content of a road sign and a plausibility check being performed to verify the road sign.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                  

/AARON L TROOST/Primary Examiner, Art Unit 3666